Case 2:20-cv-01184-KG-CG Document 20 Filed 08/20/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
ISAIAH MALDONADO, on Behalf of
Himself and on Behalf of All Others
Similarly Situated,
Plaintiff,
No. 2:20-cv-1184-KG-CG
V.
THE GEO GROUP, INC.,

Defendant.

ORDER GRANTING JOINT PETITION TO CONFIRM ARBITRATION AWARD AND
DISMISSING CASE WITH PREJUDICE

Before the Court is the Parties’ Joint Petition to Confirm Arbitration Award. Having
considered the Petition, the Court hereby GRANTS the Joint Petition to Confirm Arbitration
Award.

IT IS ORDERED that the Petition is GRANTED as follows:

The Arbitration Award entered in the matter captioned Isiah Maldonado, on Behalf of
Himself and on Behalf of All Others Similarly Situated v. The GEO Group, Inc., and originally
filed in this Court as Case No. 6:20-cv-01184, is hereby CONFIRMED.

This case is hereby Dismissed with Prejudice.

 
